Citation Nr: 1543275	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  13-14 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa that, in pertinent part, denied service connection for hearing loss.  In July 2015, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing, the Veteran waived RO review of any additional evidence received by the Board, and a private medical opinion was received in August 2015.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence establishes his bilateral hearing loss is attributable to acoustic trauma exposure in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable action taken herein with regard to the issue of entitlement to service connection for bilateral hearing loss, no further discussion of the VCAA is required.  

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection can be granted for certain diseases, including sensorineural hearing loss (organic disease of the nervous system), if manifest to a degree of 10 percent or more within one year of separation from active service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection for hearing loss is not precluded where "hearing was within normal limits on audiometric testing at separation from service."  Hensley  v. Brown, 5 Vet. App. 155 (1993).  The United States Court of Appeals for Veterans Claims (Court) cited to, and acknowledged agreement with the "[VA] Secretary's assertion" that if the record shows (a) acoustic trauma in service and audiometry showing an upward shift in tested thresholds in service, though still not meeting the requirements for a "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometry showing a hearing loss disability under § 3.385, authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Id.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

The Veteran contends he incurred bilateral hearing loss as a result of in-service noise exposure he experience while working as a boilerman in service. 

The Veteran was provided a VA examination in December 2011.  The audiometric results show he had bilateral hearing loss disability as defined by VA regulation.  Bilateral sensorineural hearing loss was diagnosed.  A current disability is therefore established.  Thus, the remaining question is whether the current bilateral hearing loss is related to service.  

The Veteran's DD Form 214 shows he was trained as a boilerman.  His service treatment records (STRs) did not include any complaints of hearing loss.  A February 1968 enlistment examination report indicates the Veteran's ears were clinically evaluated as normal.  Examination revealed audiometry results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
10
0
0
0
0

A November 1968 evaluation revealed audiometry results as follows:




HERTZ



500
1000
2000
3000
4000

5
5
5
5
0

10
5
0
0
10

The examination report did not indicate which results correlated with each ear.

A June 1971 separation examination report indicates the Veteran's ears were clinically evaluated as normal.  The examination did not include audiometry results, but the Veteran scored 15/15 bilaterally on a whispered voice test and spoken voice test.  

In his August 2010 claim for service connection, the Veteran reported his hearing loss had persisted since service.

A June 2010 VA treatment note indicates the Veteran complained of hearing difficulties.  He described a history of noise exposure in the military, his post-service career, and during recreation.  Bilateral hearing loss was diagnosed.

In the December 2011 VA examination report, the examiner indicated she reviewed the claims file and opined the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  She reasoned he reported he first noticed his hearing difficulty 8 to 10 years prior to the examination.  She noted only an informal hearing assessment was performed at separation, but that his hearing was likely better at separation than when he noticed difficulties years later and, therefore, would likely not have been at the disability threshold at that time.  

In his October 2012 notice of disagreement, the Veteran reported his job as a boilerman in service exposed him to loud noises.  He reported the same in his May 2013 substantive appeal, and contended such exposure caused his hearing loss.

An August 2015 private evaluation report notes the Veteran has bilateral hearing loss.  The audiologist's notes show he reviewed the VA examination report.  He noted the test results were consistent with a history of noise exposure, which included working as a boilermaker in the military as well as post-service exposure to farm equipment.  He was not able to opine which percent of the hearing loss was due to each activity.  

The credibility and weight to be attached to medical nexus opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The December 2011 VA examiner opined the Veteran did not have hearing loss at separation, but did not address the upward shift in tested thresholds in service.  The probative value of the opinion is, therefore, reduced.

The August 2015 audiologist's opinion is supportive of the Veteran's claim and reasonably appears to contemplate a factual history that is consistent with the evidence of record.  While the opinion is termed in an unclear manner, it's clear the examiner believed the Veteran's hearing loss is due, in part, to his exposure to acoustic trauma in service.  The Board notes that the nexus element of service connection requires only a causal relationship, not a sole causal relationship (in isolation).  Accordingly, the Board finds his opinion highly probative.  

In sum, the competent and credible December 2011 diagnosis shows the Veteran currently has bilateral hearing loss.  His statements regarding acoustic trauma during service are accepted, and they are corroborated by his service records.  Finally, the private audiologist's competent and credible August 2015 medical opinion links his current bilateral hearing loss to in-service acoustic trauma.  

The evidence in this case is not entirely clear on every element, and a grant of the appeal may not be compelled by a clear preponderance of evidence in the Veteran's favor.  However, the Board finds that the evidence is at least in equipoise.  Resolving any remaining reasonable doubt in his favor, as is required by the law, the Board concludes that the competent evidence of record reasonably supports the Veteran's claim, and that service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


